[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                       No. 10-12956                SEPTEMBER 29, 2011
                                   Non-Argument Calendar               JOHN LEY
                                 ________________________               CLERK


                            D.C. Docket No. 1:09-cr-20964-PAS-4

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                           versus

DAWIS GONZALEZ,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (September 29, 2011)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Maria Elena Pérez, appointed counsel for Dawis Gonzalez in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel has correctly assessed the relative merit of this appeal from the

judgment and commitment order entered in June 17, 2010. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw from representing Gonzalez in his direct appeal is

GRANTED, and the convictions and sentences imposed in the June order are

AFFIRMED. Nevertheless, because the district court lacked jurisdiction to enter

an amended judgment and commitment order on September 8, 2010, while the

present appeal was pending, the judgment in this case is VACATED. The matter

is now REMANDED for the limited purpose of allowing the district court to

consider the government’s motion to reduce Gonzalez’s sentences, and to re-enter

the amended judgment if it deems that action appropriate. See United States v.

Russell, 776 F.2d 955, 956 (11th Cir. 1985) (holding that the district court lacked

jurisdiction to entertain, during the pendency of an appeal, a motion filed pursuant

to a prior version of Rule 35(b)); see also United States v. Turchen, 187 F.3d 735,

743 (7th Cir. 1999) (reaching the same conclusion with respect to a motion filed

pursuant to the current version of Rule 35(b)).




                                          2